Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Goodell on 11/10/2021.

The application has been amended as follows: 
Claim 23 as filed 10/21/2021 is amended at line 4 by removing the language: “to cause the system”.  That is, lines 4-5 are now to read: “a controller configured to perform operations comprising:”

Terminal Disclaimer
The terminal disclaimer filed on 10/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,481,243 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance: Song et al. (2015/0276923) is considered the most relevant prior art and discloses a radar calibration system and method based on radar detections of a stationary object, however Song is not found to disclose or render obvious generation of the particular calibration matrix of independent claims 23 and 33 considered in context as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW M BARKER/Primary Examiner, Art Unit 3646